Citation Nr: 1021879	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran seeks entitlement to service connection for 
hepatitis C, which he contends he acquired in service as a 
result of being vaccinated with air guns.  See February 2006 
VA Form 21-4138.  He also reported giving blood in service 
and indicates he may have contracted hepatitis C at that 
point.  See February 2009 VA Form 9.  The Veteran is 
competent to make these assertions.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).

The Veteran's service treatment records document his record 
of immunizations.  See Standard Forms 601.  In October 1973, 
there was an impression of "Flu/?Hepatitis."  Post-service 
medical evidence of record reveals that the Veteran was 
diagnosed with hepatitis C in December 2005.  See e.g., 
August 2008 attending note.  The post-service medical 
evidence of record also reveals that the Veteran has a 
history of intravenous (IV) drug use, which he asserts was 
prior to service, and a history of unprotected sexual 
activity.  See February 2006 GI resident hepatology progress 
note; February 2009 VA Form 9.  

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02), dated April 17, 2001.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light 
of the foregoing, the Board finds that a medical examination 
is necessary for the purpose of determining whether the 
Veteran's hepatitis C is related to service.  Recent VA 
treatment records should also be obtained.

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records related 
to treatment for hepatitis C from the VA 
outpatient clinic in Savannah, Georgia, 
and the VA Medical Center in Charleston, 
South Carolina, dated since January 2009.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the etiology of his hepatitis 
C.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  A 
thorough history should be obtained from 
the Veteran.

The examiner is asked to provide an 
opinion as to the etiology of the 
Veteran's hepatitis C.  Specifically, the 
examiner should state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or greater) 
that any current hepatitis C had its 
clinical onset during active service or 
is related to the Veteran's military 
service, including the in-service risk 
factors reported by the Veteran of 
donating blood and receiving air gun 
inoculations.

In providing this opinion, the examiner 
should acknowledge the Veteran's service 
treatment records documenting his record 
of immunizations, the impression of 
"Flu/?Hepatitis" in October 1973, the 
Veteran's report of donating blood and 
receiving air gun inoculations during 
service, and the Veteran's history of IV 
drug use and unprotected sexual activity.

The examiner must provide a comprehensive 
report, including complete rationale, for 
all opinions and conclusions reached.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested report does not include 
an adequate response to the specific 
opinion requested, the report must be 
returned for corrective action.

4.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

